DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on July 1, 2021.  Claims 6 and 8 have been cancelled.  Thus, claims 1-5, 7 and 9-12 are pending.  Claims 1, 11 and 12 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-5, 7 and 9-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, WO 2005003972 to Schaeuffele et al. (hereinafter “Schaeuffele”) discloses safety-related control and regulation functions fn that are constantly monitored by the monitoring functions. The monitoring functions fn use the same input variables as the control and regulation functions fn, but work with different data and with different algorithms.  A current cutoff for the electromechanical throttle valve is defined as a safe state. The throttle valve is designed so that it automatically assumes the idle position after a power cut. The transition to the safe state can therefore be s reliability = RA RB RC RD RE.  On the other hand, for security only the reliable detection of a failure and the reliable transition to the safe state are necessary. The reliability Rs security of this security response is predetermined by the reliability of the monitoring functions fun or the functions for monitoring the microcontrollers and is therefore higher than the reliability of the Functions Rx. (See pages 21-24).
With respect to independent claims 1 and 11, Schaeuffele, taken singly or in combination with other prior art of record, does not disclose or teach a processor that check whether logical functions of the logical architecture corresponding to the safety control mode operate in cooperation with each other, the logical architecture is allocated in a physical architecture of the vehicle control system, the physical architecture includes a plurality of physical elements and a network, and the processor performs quantitative evaluation of the physical architecture by calculating a use rate of the plurality of physical elements and an occupancy rate of the network when the logical architecture is allocated in the physical element in the processing for performing the quantitative evaluation, in combination with other limitations of the claim.
With respect to independent claim 12, Schaeuffele, taken singly or in combination with other prior art of record, does not disclose or teach checking whether logical functions of the logical architecture corresponding to the safety control mode operate in cooperation with each other, wherein the logical architecture is allocated in a physical architecture of the vehicle control system, the physical architecture includes a plurality of physical elements and a network, and performing, using the processor, quantitative evaluation of the physical architecture by calculating a use rate of the plurality of physical elements and an occupancy rate of the network when the logical architecture is allocated in the physical element in the processing for performing the quantitative evaluation, in combination with other limitations of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661